81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
6(59,&( (03/2
,17(51$7,21$/ 81,21 1$7,21$/ 
,1'8675< 3(16,21 )81' et al.       
                                     
                  3ODLQWLIIV        
                                     
      Y                               &LYLO $FWLRQ 1R FY $%-
                                     
$%& :,1'2: &/($1,1*                  
&203$1 ,1&                       
                                    
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

       3ODLQWLIIV 6HUYLFH (PSOR\HHV ,QWHUQDWLRQDO 8QLRQ 1DWLRQDO ,QGXVWU\ 3HQVLRQ )XQG DQG WKH

7UXVWHHV IRU WKH 6(,8 3HQVLRQ )XQG EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQW $%& :LQGRZ &OHDQLQJ

&RPSDQ\ ,QF ³$%& :LQGRZ´ SXUVXDQW WR WKH (PSOR\HH 5HWLUHPHQW ,QFRPH 6HFXULW\ $FW

³(5,6$´ as amended  86&   et seq &RPSO >'NW  @ 7KH\ DOOHJH WKDW GHIHQGDQW

IDLOHG WR VXEPLW UHSRUWV WR WKH 6(,8 3HQVLRQ )XQG DQG FRQWULEXWH WKH SURSHU DPRXQWV RZHG XQGHU

WKH UHOHYDQW FROOHFWLYH EDUJDLQLQJ DJUHHPHQW Id.   ± %HFDXVH GHIHQGDQW KDV QRW IXOILOOHG

LWV REOLJDWLRQV SODLQWLIIV DVN WKH &RXUW WR HQIRUFH WKH UHSRUWLQJ UHTXLUHPHQW DQG WKH\ DOOHJH WKDW

WKH\ DUH HQWLWOHG WR FROOHFW XQSDLG FRQWULEXWLRQV LQWHUHVW OLTXLGDWHG GDPDJHV DQG DWWRUQH\V¶ IHHV

DQG FRVWV Id.  

       1RZ SHQGLQJ EHIRUH WKH &RXUW LV SODLQWLIIV¶ PRWLRQ IRU HQWU\ RI GHIDXOW MXGJPHQW SXUVXDQW

WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH E 3OV¶ 0RW IRU 'HIDXOW - >'NW  @ ³3OV¶ 0RW´

3OV¶ 0HP LQ 6XSS RI 3OV¶ 0RW >'NW  @ ³3OV¶ 0HP´ 3ODLQWLIIV UHTXHVW WKDW WKH &RXUW RUGHU

GHIHQGDQW WR VXEPLW GHOLQTXHQW UHPLWWDQFH UHSRUWV DQG WKDW WKH &RXUW UHWDLQ MXULVGLFWLRQ WR HQWHU
MXGJPHQW IRU DQ\ FRQWULEXWLRQV LQWHUHVW RU OLTXLGDWHG GDPDJHV GHWHUPLQHG WR EH RZHG EDVHG RQ

WKRVH UHPLWWDQFH UHSRUWV 3OV¶ 0HP DW  3ODLQWLIIV KDYH DOVR DVNHG WKH &RXUW WR HQWHU DQ RUGHU

UHTXLULQJ GHIHQGDQW WR SD\ SODLQWLIIV¶ DWWRUQH\V¶ IHHV DQG FRVWV Id.

       +DYLQJ FRQVLGHUHG SODLQWLIIV¶ VXEPLVVLRQV DSSOLFDEOH FDVH ODZ VWDWXWRU\ DXWKRULW\ DQG WKH

UHFRUG RI WKH FDVH DV D ZKROH WKH &RXUW ZLOO JUDQW SODLQWLIIV¶ PRWLRQ IRU GHIDXOW MXGJPHQW

                                        %$&.*5281'

       ,Q -XO\  SODLQWLIIV DQG GHIHQGDQW HQWHUHG LQWR D FROOHFWLYH EDUJDLQLQJ DJUHHPHQW

WKURXJK WKHLU EDUJDLQLQJ UHSUHVHQWDWLYHV 6HUYLFH (PSOR\HHV ,QWHUQDWLRQDO 8QLRQ /RFDO  DQG

,OOLQRLV $VVRFLDWLRQ RI %XLOGLQJ 0DLQWHQDQFH &RQWUDFWRUV UHVSHFWLYHO\ &RPSO   ([  WR

&RPSO >'NW  @ ³&%$´ $V SDUW RI WKH &%$ GHIHQGDQW DJUHHG WR DELGH E\ D 7UXVW

$JUHHPHQW XQGHU ZKLFK HPSOR\HUV PXVW ³FRQWULEXWH WR WKH >6(,8 3HQVLRQ@ )XQG WKH UHTXLUHG

FRQWULEXWLRQV DQG VKDOO PDNH VXFK UHSRUWV WR WKH )XQG DV PD\ EH UHTXLUHG E\ WKH 7UXVWHHV´ ([ 

WR &RPSO >'NW  @ ³7UXVW $JUHHPHQW´ DW  &%$ DW ± see also &RPSO   8QGHU WKH

7UXVW $JUHHPHQW DQ HPSOR\HU PXVW VXEPLW ³UHPLWWDQFH UHSRUWV´ WKDW FRQWDLQ ³WKH QDPHV RI HDFK

FRYHUHG HPSOR\HH DQG WKH QXPEHU RI FRPSHQVDEOH KRXUV IRU HDFK HPSOR\HH GXULQJ WKH UHSRUWLQJ

PRQWK´ DORQJ ZLWK WKH FRUUHVSRQGLQJ FRQWULEXWLRQV         &RPSO      3XUVXDQW WR WKH 7UXVW

$JUHHPHQW DQG WKH &%$ ³>G@HIHQGDQW ZDV UHTXLUHG WR FRQWULEXWH  SHU KRXU IRU HDFK KRXU

ZRUNHG E\ FRYHUHG HPSOR\HHV´ Id.   ³>7@KLV DPRXQW LQFUHDVHG WR  SHU KRXU IRU HDFK

KRXU ZRUNHG´ HIIHFWLYH -DQXDU\   Id.

       (PSOR\HUV ZKR IDLO WR VXEPLW WKH UHTXLUHG UHPLWWDQFH UHSRUWV DQG FRQWULEXWLRQV DUH ³OLDEOH

IRU LQWHUHVW DW WKH UDWH RI WHQ SHUFHQW  SHU DQQXP OLTXLGDWHG GDPDJHV DW WKH JUHDWHU RI WKH

LQWHUHVW RQ WKH GHOLQTXHQW FRQWULEXWLRQV RU WZHQW\ SHUFHQW  RI WKH GHOLQTXHQW

FRQWULEXWLRQV    DQG DWWRUQH\V¶ IHHV DQG FRVWV´ &RPSO.   'HIHQGDQW ZRXOG DOVR RZH



                                                 
DGGLWLRQDO VXUFKDUJHV DQG FRQWULEXWLRQV SXUVXDQW WR WKH 3HQVLRQ 3URWHFWLRQ $FW ³33$´ LI WKH

6(,8 3HQVLRQ )XQG ZDV GHHPHG WR EH LQ FULWLFDO VWDWXV ZKLFK ZDV WKH FDVH IURP  WR 

Id.  ± see  86&   et seq

       3ODLQWLIIV ILOHG D FRPSODLQW LQ WKLV FDVH RQ 6HSWHPEHU   VHHNLQJ ³WR FROOHFW XQSDLG

FROOHFWLYHO\ EDUJDLQHG UHPLWWDQFH UHSRUWV FRQWULEXWLRQV    >33$@ VXSSOHPHQWDO FRQWULEXWLRQV

LQWHUHVW OLTXLGDWHG GDPDJHV DQG DWWRUQH\V¶ IHHV DQG FRVWV´ DOOHJHGO\ RZHG E\ GHIHQGDQW SXUVXDQW

WR  86&   &RPSO   3ODLQWLIIV DOOHJH WKDW IRU WKH PRQWKV RI )HEUXDU\  $SULO

 -XQH  DQG )HEUXDU\  GHIHQGDQW GLG QRW ³UHPLW FHUWDLQ UHTXLUHG UHSRUWV DQG

FRQWULEXWLRQV´ DQG ³IDLOHG WR SD\ FHUWDLQ LQWHUHVW FKDUJHV DQG OLTXLGDWHG GDPDJHV RZHG WR WKH 6(,8

3HQVLRQ )XQG´ Id.  

       2Q 'HFHPEHU   WKH VXPPRQV DQG FRPSODLQW ZHUH VHUYHG RQ WKH ,OOLQRLV 6HFUHWDU\

RI 6WDWH LQ DFFRUGDQFH ZLWK )HGHUDO 5XOHV RI &LYLO 3URFHGXUH F DQG K See 6XPPRQV

5HWXUQHG ([HFXWHG >'NW  @ 'HIHQGDQW IDLOHG WR ILOH DQ DQVZHU RU RWKHUZLVH UHVSRQG WR SODLQWLIIV¶

FRPSODLQW VR SODLQWLIIV ILOHG DQ DIILGDYLW IRU GHIDXOW RQ -DQXDU\   3OV¶ $II IRU &OHUN¶V

(QWU\ RI 'HIDXOW >'NW  @ DQG WKH &OHUN RI &RXUW HQWHUHG GHIDXOW DJDLQVW GHIHQGDQW RQ -DQXDU\

  &OHUN¶V (QWU\ RI 'HIDXOW >'NW  @ 3ODLQWLIIV WKHQ ILOHG WKLV PRWLRQ RQ 0DUFK  

3OV¶ 0RW

                                   67$1'$5' 2) 5(9,(:

       )HGHUDO 5XOH RI &LYLO 3URFHGXUH D SURYLGHV WKDW WKH FOHUN RI WKH FRXUW PXVW HQWHU D

SDUW\¶V GHIDXOW ³>Z@KHQ D SDUW\ DJDLQVW ZKRP D MXGJPHQW IRU DIILUPDWLYH UHOLHI LV VRXJKW KDV IDLOHG

WR SOHDG RU RWKHUZLVH GHIHQG DQG WKDW IDLOXUH LV VKRZQ E\ DIILGDYLW RU RWKHUZLVH´ )HG 5 &LY 3

D $IWHU D GHIDXOW KDV EHHQ HQWHUHG D FRXUW PD\ HQWHU D GHIDXOW MXGJPHQW RUGHU SXUVXDQW WR

5XOH E :KHWKHU GHIDXOW MXGJPHQW LV DSSURSULDWH LV LQ WKH GLVFUHWLRQ RI WKH WULDO FRXUW Keegel



                                                 
v. Key West & Caribbean Trading Co.  )G   Q '& &LU  Jackson v. Beech,

 )G   '& &LU  8SRQ HQWU\ RI GHIDXOW E\ WKH FOHUN RI WKH FRXUW WKH ³GHIDXOWLQJ

GHIHQGDQW LV GHHPHG WR DGPLW HYHU\ ZHOOSOHDGHG DOOHJDWLRQ LQ WKH FRPSODLQW´ Int’l Painters &

Allied Trades Indus. Pension Fund v. R.W. Amrine Drywall Co., Inc.,  ) 6XSS G  

''&  FLWLQJ Trans World Airlines, Inc. v. Hughes  )G   G &LU 

³$OWKRXJK WKH GHIDXOW HVWDEOLVKHV D GHIHQGDQW¶V OLDELOLW\ WKH FRXUW LV UHTXLUHG WR PDNH DQ

LQGHSHQGHQW GHWHUPLQDWLRQ RI WKH VXP WR EH DZDUGHG XQOHVV WKH DPRXQW RI GDPDJHV LV FHUWDLQ´

Id FLWLQJ Adkins v. Teseo  ) 6XSS G   ''&  $FFRUGLQJO\ ZKHQ PRYLQJ IRU

D GHIDXOW MXGJPHQW WKH SODLQWLII PXVW SURYH LWV HQWLWOHPHQW WR WKH DPRXQW RI PRQHWDU\ GDPDJHV

UHTXHVWHG Id. FLWDWLRQ RPLWWHG ³,Q UXOLQJ RQ VXFK D PRWLRQ WKH FRXUW PD\ UHO\ RQ GHWDLOHG

DIILGDYLWV RU GRFXPHQWDU\ HYLGHQFH WR GHWHUPLQH WKH DSSURSULDWH VXP IRU WKH GHIDXOW MXGJPHQW´

Id. FLWDWLRQ RPLWWHG

                                           $1$/<6,6

         *LYHQ ³WKH DEVHQFH RI DQ\ UHTXHVW WR VHW DVLGH WKH GHIDXOW RU VXJJHVWLRQ E\ WKH GHIHQGDQW

WKDW LW KDV D PHULWRULRXV GHIHQVH´ WKH &RXUW FRQFOXGHV WKDW GHIDXOW MXGJPHQW LV DSSURSULDWH LQ WKLV

FDVH Int’l Painters & Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC,  ) 6XSS

G   ''&  TXRWLQJ Gutierrez v. Berg Contracting Inc. 1R   :/

 DW  ''& 0DU   7KH &OHUN RI &RXUW KDV DOUHDG\ HQWHUHG GHIHQGDQW¶V GHIDXOW

VR WKH IDFWXDO DOOHJDWLRQV LQ WKH FRPSODLQW DUH WKHUHIRUH WDNHQ DV WUXH See R.W. Amrine Drywall

Co.  ) 6XSS G DW  7KH &RXUW ILQGV WKDW SODLQWLIIV¶ FRPSODLQW VXIILFLHQWO\ DOOHJHV IDFWV WR

VXSSRUW LWV FODLPV DQG WKHUHIRUH SODLQWLIIV DUH HQWLWOHG WR GHIDXOW MXGJPHQW RQ WKH TXHVWLRQ RI

GHIHQGDQW¶V OLDELOLW\ IRU LWV IDLOXUH WR SD\ FRQWULEXWLRQV XQGHU WKH WHUPV RI WKH &%$ DQG UHODWHG




                                                 
DJUHHPHQWV 7KH &RXUW IXUWKHU ILQGV WKDW SODLQWLIIV DUH HQWLWOHG WR UHFHLYH WKH UHTXHVWHG GHOLQTXHQW

UHPLWWDQFH UHSRUWV

,     3ODLQWLIIV DUH HQWLWOHG WR WKH GHOLQTXHQW UHPLWWDQFH UHSRUWV

       8QGHU (5,6$ ³>H@YHU\ HPSOR\HU ZKR LV REOLJDWHG WR PDNH FRQWULEXWLRQV WR D

PXOWLHPSOR\HU SODQ    XQGHU WKH WHUPV RI D FROOHFWLYHO\ EDUJDLQHG DJUHHPHQW VKDOO WR WKH H[WHQW

QRW LQFRQVLVWHQW ZLWK ODZ PDNH VXFK FRQWULEXWLRQV LQ DFFRUGDQFH ZLWK WKH WHUPV DQG FRQGLWLRQV

RI    VXFK DJUHHPHQW´  86&   3XUVXDQW WR WKH &%$ KHUH GHIHQGDQW ZDV REOLJDWHG

WR VXEPLW PRQWKO\ UHSRUWV LQGLFDWLQJ WKH FRQWULEXWLRQV LW RZHG WR WKH IXQG See &%$ DW ± see

also 7UXVW $JUHHPHQW DW  $V RI )HEUXDU\   GHIHQGDQW KDG QRW VXEPLWWHG VHYHUDO UHSRUWV

'HFO RI .LVKD 6PLWK >'NW  @ ³6PLWK 'HFO´    ³)RU WKH PRQWKV RI )HEUXDU\ 

$SULO  -XQH  DQG )HEUXDU\  WKH >G@HIHQGDQW KDV IDLOHG WR UHPLW WKH FRQWUDFWXDOO\

UHTXLUHG FRQWULEXWLRQV    DQG UHSRUWV DQG RZHV LQWHUHVW>@ >DQG@ OLTXLGDWHG GDPDJHV WR WKH 3HQVLRQ

)XQG´ 'HIHQGDQW ZDV DOVR UHTXLUHG WR PDNH FRQWULEXWLRQV ZKLFK UHPDLQ XQSDLG

       ³:KHQ D FRXUW DZDUGV D GHIDXOW MXGJPHQW DJDLQVW D GHIHQGDQW IRU FRQWULEXWLRQV RZHG XQGHU

D FROOHFWLYH EDUJDLQLQJ DJUHHPHQW (5,6$ SURYLGHV WKDW WKH FRXUW PXVW DZDUG  WKH XQSDLG

FRQWULEXWLRQV  LQWHUHVW RQ WKH XQSDLG FRQWULEXWLRQV  OLTXLGDWHG GDPDJHV DQG  UHDVRQDEOH

DWWRUQH\¶V IHHV DQG FRVWV RI WKH DFWLRQ.´ R.W. Amrine Drywall Co.  ) 6XSS G DW  FLWDWLRQV

RPLWWHG ³7KH XQSDLG FRQWULEXWLRQV LQWHUHVW DQG OLTXLGDWHG GDPDJHV JHQHUDOO\ DUH FRQVLGHUHG

µVXPV FHUWDLQ¶ SXUVXDQW WR WKH FDOFXODWLRQV PDQGDWHG LQ (5,6$ DQG WKH SDUWLHV¶ DJUHHPHQWV´ Id.

FLWLQJ Combs v. Coal & Mineral Mgmt. Servs., Inc.,  )5'   ''& 




      /LTXLGDWHG GDPDJHV VKDOO EH ³DQ DPRXQW QRW LQ H[FHVV RI  SHUFHQW´ RI WKH XQSDLG
FRQWULEXWLRQV  86&  J&LL
                                                 
       %HFDXVH GHIHQGDQW KDV IDLOHG WR VXEPLW UHPLWWDQFH UHSRUWV DQG FRQWULEXWLRQV IRU WKH PRQWKV

RI )HEUXDU\  $SULO  -XQH  DQG )HEUXDU\  6PLWK 'HFO    LW LV

LPSRVVLEOH WR GHWHUPLQH ZLWK FHUWDLQW\ WKH VSHFLILF DPRXQW RI WKH XQSDLG FRQWULEXWLRQV RZHG 8QWLO

WKHVH UHPLWWDQFH UHSRUWV DUH UHFHLYHG WKH &RXUW FDQQRW GHWHUPLQH WKH DPRXQW RI GDPDJHV LW LV

UHTXLUHG WR DZDUG Id.   ³%HFDXVH WKHVH UHSRUWV KDYH QRW EHHQ VXEPLWWHG WKH DPRXQW RI PRQH\

GXH WR WKH )XQG LV XQNQRZQ DQG FDQQRW EH DVFHUWDLQHG ZLWKRXW DQ DFFRXQWLQJ RI WKH QXPEHU RI

FRPSHQVDEOH KRXUV IRU HDFK HPSOR\HH RI $%& :LQGRZ &OHDQLQJ GXULQJ WKH UHSRUWLQJ PRQWKV´

see Serv. Emps. Int’l Union Nat’l Indus. Pension Fund v. Artharee  ) 6XSS G   ''&

 KROGLQJ WKDW DQ HPSOR\HU PXVW VXEPLW LWV GHOLQTXHQW UHPLWWDQFH UHSRUWV EHIRUH WKH FRXUW FDQ

FDOFXODWH WKH VSHFLILF DPRXQW RI GDPDJHV RZHG WR D PXOWLHPSOR\HU SODQ SODLQWLII

       7KHUHIRUH WKH &RXUW ZLOO RUGHU GHIHQGDQW WR VXEPLW WKH UHSRUWV WR SODLQWLIIV

,,    3ODLQWLIIV PXVW VXEPLW PRUH LQIRUPDWLRQ EHIRUH WKH &RXUW RUGHUV DQ DZDUG RI
       DWWRUQH\V¶ IHHV DQG FRVWV

       3ODLQWLIIV KDYH DOVR UHTXHVWHG WKDW WKH &RXUW RUGHU GHIHQGDQW WR SD\  LQ DWWRUQH\V¶

IHHV DQG  IRU FRVWV DVVRFLDWHG ZLWK WKLV FDVH 3OV¶ 0HP DW  (5,6$ SURYLGHV WKDW LI WKH

DFWLRQ LV EURXJKW XQGHU VHFWLRQ  WR UHFRYHU FRQWULEXWLRQV WR D PXOWLHPSOR\HU SODQ SXUVXDQW WR

D FROOHFWLYH EDUJDLQLQJ DJUHHPHQW ³WKH FRXUW VKDOO DZDUG WKH SODQ    UHDVRQDEOH DWWRUQH\¶V IHHV

DQG FRVWV´ LI WKH SODQ UHFHLYHV D MXGJPHQW LQ LWV IDYRU  86&  J'


       %DVHG RQ WKH ELOOLQJ UHFRUGV SURYLGHG E\ SODLQWLIIV WKH &RXUW GHWHUPLQHV WKDW  KRXUV
ZHUH ELOOHG DW WKH SDUWQHU UDWH RI  SHU KRXU  KRXUV ZHUH ELOOHG DW WKH OHDG DWWRUQH\ UDWH RI
 SHU KRXU  KRXUV ZHUH ELOOHG DW WKH SDUDOHJDO UDWH RI  SHU KRXU DQG  KRXUV ZHUH
ELOOHG DW WKH ODZ FOHUN UDWH RI  SHU KRXU 'HFO RI /DXUHQ 3 0F'HUPRWW LQ 6XSS RI 3OV¶ 0RW
>'NW  @ ³0F'HUPRWW 'HFO´ ([ $ WR 0F'HUPRWW 'HFO >'NW  @ ³6OLS /LVWLQJ´
$OWKRXJK WKH DPRXQW RI IHHV HTXDOV WKH  UHTXHVWHG WKH &RXUW QRWHV WKDW 0V 0F'HUPRWW¶V
GHFODUDWLRQ LQDFFXUDWHO\ GHVFULEHV WKH QXPEHU RI KRXUV ELOOHG E\ FHUWDLQ SHRSOH LQ WKLV DFWLRQ
0F'HUPRWW 'HFO   OLVWLQJ WKDW 0V 0F'HUPRWW ELOOHG  KRXUV ZKHQ WKH 6OLS /LVWLQJ SURYLGHV
WKDW VKH ELOOHG  KRXUV DQG WKDW WKH ODZ FOHUN ELOOHG  KRXUV ZKHQ VKH DFWXDOO\ ELOOHG 
KRXUV

                                                 
       7KH ³UHDVRQDEOHQHVV RI WKH IHHV UHTXHVWHG E\ WKH >SODLQWLII@ LV D µMXGJPHQW FDOO¶ ZKLFK RQO\

WKH >F@RXUW FDQ PDNH´ Combs  )5' DW  5HDVRQDEOH DWWRUQH\V¶ IHHV DUH FDOFXODWHG E\

³PXOWLSO\LQJ WKH QXPEHU RI KRXUV UHDVRQDEO\ H[SHQGHG RQ WKH OLWLJDWLRQ WLPHV D UHDVRQDEOH KRXUO\

UDWH´ Blum v. Stenson  86    FLWLQJ Hensley v. Eckerhart  86 

 see Bd. of Trs. of Hotel & Res. Emps. Local 25 v. JPR, Inc.  )G   '& &LU

 DSSO\LQJ WKLV VWDQGDUG LQ FDOFXODWLQJ DWWRUQH\V¶ IHHV XQGHU (5,6$ :KHQ SUHSDULQJ D IHH

DSSOLFDWLRQ SODLQWLIIV PXVW SURYLGH WKH &RXUW ZLWK ³VXIILFLHQWO\ GHWDLOHG LQIRUPDWLRQ DERXW WKH

KRXUV ORJJHG DQG WKH ZRUN GRQH´ ³EDVHG RQ FRQWHPSRUDQHRXV WLPH UHFRUGV´ LQ RUGHU WR MXVWLI\ WKH

KRXUV H[SHQGHG Nat’l Ass’n of Concerned Veterans v. Sec’y of Def.  )G   '&

&LU  $QG WKH UHDVRQDEOHQHVV RI WKH KRXUO\ UDWH LV GHWHUPLQHG E\ UHIHUHQFLQJ WKH ³SUHYDLOLQJ

PDUNHW UDWHV LQ WKH UHOHYDQW FRPPXQLW\´ DQG SURGXFLQJ ³VDWLVIDFWRU\ HYLGHQFH    WKDW WKH

UHTXHVWHG UDWHV DUH LQ OLQH ZLWK WKRVH SUHYDLOLQJ LQ WKH FRPPXQLW\´ Blum  86 DW 

       7R HVWDEOLVK WKH DPRXQW RI IHHV DQG FRVWV RZHG LQ WKLV FDVH SODLQWLIIV RIIHU WKH GHFODUDWLRQ

RI OHDG DWWRUQH\ /DXUHQ 3 0F'HUPRWW            0F'HUPRWW 'HFO        7KH GHFODUDWLRQ LQFOXGHV

GRFXPHQWDWLRQ OLVWLQJ WKH KRXUV H[SHQGHG E\ HDFK DWWRUQH\ RU VWDII PHPEHU IRU HDFK WDVN

SHUIRUPHG LQ WKH SUHVHQW FDVH See 6OLS /LVWLQJ ,W DOVR SURYLGHV WKH KRXUO\ UDWHV IRU SDUWQHUV OHDG

DWWRUQH\V DQG DVVRFLDWHV SDUDOHJDOV DQG ODZ FOHUNV 0F'HUPRWW 'HFO   DQG 0V 0F'HUPRWW

DYHUV WKDW WKH KRXUO\ UDWHV FKDUJHG ³DUH FRQVLVWHQW ZLWK WKH SUHYDLOLQJ PDUNHW UDWHV RI FRXQVHO

SDUDOHJDOV DQG ODZ FOHUNV LQ WKH 'LVWULFW RI &ROXPELD >RI@ VLPLODU VNLOO IRU (5,6$ FDVHV´ Id.  

       $OWKRXJK SODLQWLIIV GR SURYLGH VXIILFLHQW LQIRUPDWLRQ UHJDUGLQJ WKH KRXUV H[SHQGHG LQ WKLV

FDVH LQ WKH IRUP RI FRQWHPSRUDQHRXV WLPH UHFRUGV WKH &RXUW KDV QR UHIHUHQFH SRLQW WR GHWHUPLQH

WKH UHDVRQDEOHQHVV RI WKH KRXUO\ UDWHV RWKHU WKDQ RQH FRQFOXVRU\ VHQWHQFH LQ 0V 0F'HUPRWW¶V

GHFODUDWLRQ 7KDW LV VLPSO\ QRW HQRXJK 7KH DIILGDYLW GRHV QRW SURYLGH WKH H[WHQW RI HDFK ELOOHU¶V



                                                 
OHJDO H[SHULHQFH LQ RUGHU WR LQIRUP D FRPSDULVRQ WR WKH SUHYDLOLQJ PDUNHW UDWHV QRU GRHV WKH

DIILGDYLW SRLQW WR DGGLWLRQDO HYLGHQFH RI SUHYDLOLQJ PDUNHW UDWHV VXFK DV WKH Laffey 0DWUL[ RU WKH

86 $WWRUQH\¶V 2IILFH 0DWUL[ ZKLFK WKH '& &LUFXLW KDV ³SUHYLRXVO\ VDLG OLWLJDQWV PD\ UHO\ XSRQ

ZKHQ VHHNLQJ IHHV´ Role Models Am., Inc. v. Brownlee  )G   '& &LU 

$EVHQW VXFK LQIRUPDWLRQ WKH &RXUW FDQQRW GHWHUPLQH DW WKLV WLPH ZKHWKHU WKH SURSRVHG KRXUO\

UDWHV DUH UHDVRQDEOH

       $FFRUGLQJO\ EHIRUH WKH &RXUW DZDUGV SODLQWLIIV WKHLU UHTXHVWHG DWWRUQH\V¶ IHHV SODLQWLIIV

PXVW VXEPLW ³VDWLVIDFWRU\ HYLGHQFH    WKDW WKH UHTXHVWHG UDWHV DUH LQ OLQH ZLWK WKRVH SUHYDLOLQJ LQ

WKH FRPPXQLW\´ IRU DWWRUQH\V SDUDOHJDOV DQG ODZ FOHUNV LQYROYHG LQ (5,6$ OLWLJDWLRQ See Blum

 86 DW  7KLV VXEPLVVLRQ PXVW EH ILOHG ZLWKLQ IRXUWHHQ  GD\V RI WKH GDWH RI WKLV

0HPRUDQGXP 2SLQLRQ DQG DFFRPSDQ\LQJ 2UGHU

                                          &21&/86,21
       7KHUHIRUH WKH &RXUW ZLOO JUDQW SODLQWLIIV¶ PRWLRQ IRU GHIDXOW DQG RUGHU GHIHQGDQW WR SURYLGH

WKH UHPLWWDQFH UHSRUWV IRU WKH PRQWKV RI )HEUXDU\  $SULO  -XQH  DQG )HEUXDU\ 

WR SODLQWLIIV 7KH &RXUW ZLOO UHWDLQ MXULVGLFWLRQ WR HQWHU MXGJPHQW IRU DQ\ FRQWULEXWLRQV LQWHUHVW RU

OLTXLGDWHG GDPDJHV GHWHUPLQHG WR EH RZHG EDVHG RQ WKH UHPLWWDQFH UHSRUWV $QG WKH &RXUW ZLOO

HQWHU D ILQDO DWWRUQH\V¶ IHHV DQG FRVWV DZDUG DIWHU WKH &RXUW UHFHLYHV DGGLWLRQDO LQIRUPDWLRQ

VXSSRUWLQJ WKH UHTXHVW IRU IHHV DQG FRVWV

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( $XJXVW